DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to continuation examination amendment and remarks/argument filed on 10/8/20 in relation to amendment to continuation examination of application 13/414,936 filed on 3/8/2012.
The instant application is a filing of requested continued examination of a child application.
The instant application claims a priority date of 5/8/2009 via provisional application number 61 176 618.
The instant child application claims is a division of parent application #12/775,709 with a priority date of 5/7/2012 (abandoned 8/16/2012).
The corresponding patent application publication number 2012/0171657 has a publication date of 7/5/2012.
Claim 12 added.  Claim 9 previously cancelled. Claims 1-8 and 10, 11 pending. Examiner response to applicant argument for priority date is in the ‘Response to Argument’ section of this office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or no obviousness.

Claims 1-8 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. US 20080196185 A1 Gatzemeyer et al. (Gatzemeyer) in view of US 5864288 to Hogan and further in view of US 20090320227 A1 Cohen et al.(Cohen).
In re Claims 1, 12  Gatzemeyer teaches an oral care system (¶ 0007) for multiple users (Para 0071 ergonomically sized for users), the system comprising:an electric toothbrush (¶ 0034 tooth brush with electrical powered source); anda separate, standalone display (Fig. 6c element 157,159 Para 0043 display) in data communication with the toothbrush (¶ 0043 continuous and/or intermittent data communication);  
wherein the display is configured as a touch screen (Fig.2A element 122,123 to access the display; ¶ 0043 display can incorporate a touch screen so that that data can be input directly using the screen), and wherein the display is configurable by an individual user with respect to a kind of information to be displayed, how long said information is to be displayed, in what order said information is to be displayed, and in what format said information is to be displayed (Para 0043, 0049, 0052 screen displays accommodating virtual buttons and selection features allowing user manipulation, control and option selection to be affected directly through the display  i.e. display get configured or buttons/switches are configured to set parameters for kind of information to be displayed such as time and/or date for a usage, clock or calendar, could also be how long or what brushing duration needed. It also determines the order display in accordance to rinsing routine, product identification and timer 
Wherein the display is arranged for plurality of brushing routines providing relevant information to users (¶ 0055 screen is provided with sensitive capability with virtual buttons and selection features allowing for appropriate user manipulation, control and option selection to be affected directly through the display).
wherein the display stores data and displays information corresponding to one or more characteristics of an oral care regimen for a first user (¶ 0061 display from memory containing stored and cached oral care program information for a oral care regimen); and 
wherein the display stores data and displays information corresponding to one or more characteristics of an oral care regimen for a second user ((¶ 0071 sized for a second users; ¶ 0072 set up application for one or more characteristics such as grip portions of a tooth-brush care regimen coupled to other network or source of data information of second or multiple different interacting users having a unique graphic features.  MPEP 2141 III since supporting rationale of multiple use accommodates for the second user comparison such as from inherent capability of collecting inputs and calculation of average from multiple users input).
wherein the display is configured such that the user inputs a desired function into the display and the display communicates with the toothbrush so the toothbrush performs the desired function for customized personalized display of information for multiple users  for desired function (¶ 0041-0045 interctive display for multiple user inputs to controlled desired functions or operations of the electric toothbrush for gaming inputs etc); 
analyses of brushing times, oral care regimens, and/or habits can be performed  and compared to statistical standards (Fig. 1c,D  elements 88-2,80-4,8-6,82-2 brushing routines to display plurality of brushing routines analyzed for associate routines, Para 0045 timer display for oral care regimen for habits representing teeth and tongue).

Gatzemeyer in combination with Hogan teaches the use of tooth brushing and comparison of control for two or more users but does not illustrate  any information provided by the at least one timer monitoring with respect to time associated with the one or more user characteristics of the oral care regimen. Cohen, however teaches including information provided by the at least one timer with respect to one or more users oral care regimen characteristics of the characteristics of the oral care regimen (Para 0006, 0010, 0043  Timers are used e.g. electric toothbrushes have been designed with a built-in timer and an alarm for indicating when a predetermined time or a time period expiring for specific characteristics and user; Cost of equipment depends accordingly ). Hence it would have been obvious to a person with ordinary skills in art, at the time of invention, to have arranged to process data using plurality of brushing routines to include at least one timer with respect to the time associated with the one or more characteristics of the oral care regimen for a first user and the one or more characteristics of the oral care regimen for a second user as described by Cohen into the feedback oral care system of Gatzemeyer  as modified by Hogan so that user could include time controlled mechanism in brushing activities.

{One of the embodiment from prior art Gatzemeyer l illustrating the monitoring and providing of feedback to improve a plurality of oral care routine is as follows: Fig.2A, 2B is another embodiment, the display can interactively display questions and/or information associated with one or more 

In re Claims 2 and 3 Gatzemeyer l teaches the oral care system of claim 1, wherein the data communication is either continuous or intermittent during a brushing cycle (¶ 0043 interval and cycles).

In re Claims 4 Gatzemeyer l teaches the oral care system of claim 1, wherein the display is configured to displays a reward to at least one user after a timer has expired (¶ 0044).

In re Claim 5 Gatzemeyer l teaches the oral care system of claim 1, wherein the information corresponding to one or more characteristics of an oral care regimen for a user are is displayed in the form of questions and answers on the display (¶ 0045,0046 question to start and graphical displaying object to respond).

In re Claims 6 Gatzemeyer l teaches the oral care system of claim 1, wherein the display can further be configured to display information selected from the group consisting of coupon codes, weather, news, sports scores, stock quotes and music (¶ 0046,0047 graphical display based on gunship sports information).

In re Claims 7 and 8 Gatzemeyer l teaches the oral care system of claim 1, wherein the display includes a user interface in the form of a touch screen (¶ 000 interactive game touch screen ) or  in the form of buttons (¶ 0041; Fig.1A element 22).

Claims 10, 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. US 20080196185 A1 Gatzemeyer et al. (Gatzemeyer) in view of US Patent Application Publication Number 20090320227 A1 Cohen et al.(Cohen) and further in view of US Patent Application Publication Number 2009/0293211 to Spungin.


wherein the display stores data and displays information corresponding to one or more characteristics of an oral care regimen for a second user (¶ 0037 set of source data for second or multiple users also)
Gatzemeyer in combination also included teachings of various types of sensors in toothbrush or display (¶ 0025 temperatures, pressure etc. sensors analyzing biological materials) with an identification of malodor without explicitly specifying comprising of malodor sensors. Spungin, while illustrating a tooth brush cleaning device however, teaches odor detecting sensor in at least one of the toothbrush and the display (¶ 0037 odor sensing system integrated with tooth brush and display; Fig.5A element 40 sensors, element 48 display). Hence it would have been obvious to a person with ordinary skills in art, at the time of invention, to have provided a malodor sensor included in at least one of the toothbrush and the display as described by Spungin into the oral care system of Gatzemeyer  so that the user could have a mechanism to receive an objective determination of the breathing odor level without resorting to other extraneous self-detection method. This is a use of known technique to improve similar devices in the same way.
{Malodor is considered to represent a kind of a very unpleasant smell}

Response to Arguments
Applicant’s arguments filed on October 8, 2020 with respect to the rejection(s) of claims have been fully considered and found to be convincing to overcome 35USC§103 rejections.
Applicant’s argument in view of the current amendment of claim 1, requests examiner to recognize the date of May 8, 2009 — the filing date of the provisional application 61/176,618 — as a valid priority date of the instant application. Applicant maintains that prior art Farrell should not be considered an available prior-art reference against the currently amended claims because of the prior-art exceptions. The present application’s priority date is within one year of the Farrell’s publication date. Both Farrell and the present application were commonly owned by the Procter & Gamble Company. A statement concerning common ownership was submitted to the PTO on May 13, 2019. Without Farrell, the present rejection cannot be sustained. New claim 12 does not contain the “comparison of oral care habits” language. 
The currently amended claim 1 does not recite “the display providing information with regard to a comparison between the first user and the second user.” The amended claim 1 recites, inter alia, that “analyses of brushing times, oral care regimens, and/or habits can be performed.” Support for this amendment can be found in the specification, p. 20, lines 3-7. The above-referenced provisional application 61/176,618 also contains, in the paragraph bridging pp. 11-12.
 Following disclosure has been referred by applicant: The processor 62 may also be configured to execute a set of instructions associated with one or more analyses of personal care information that is input from sensors, the users, or the personal care products. For instance, analyses of brushing times, oral care regimens and/or habits might be performed (e.g., determining average brushing length, day or evening brushing habits, etc). Provisional Application 61/176618,
Examiner withdraws the 35USC103 rejections. However, upon further consideration, a new ground(s) of rejection is made as necessitated by amendments and arguments changing the scope of the claims in this continued filing of the application.

Following traversals/remarks are retained as a summarized from prior comments so as to address apriority varied interpretations. This is also answering proactively some of the new questions that may arise because of current arguments:
Applicant’s arguments filed on January 17, 2020 with respect to the rejection(s) of claims have been fully considered and found to be convincing to overcome 35USC§103 rejections.
However, upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims in this continued filing of the application.
Prior Remarks on Responses as below: 
Applicant has asserted that the present application claims a priority date of May 8, 2009, via a provisional application 61/176618. The prior art Farrell’s publication date is May 15, 2008 when the present application’s claimed priority date of May 8, 2009 falls within one year of the Farrell’s publication date. 
But the examiner argues that present application’s priority date of May 8, 2009, via a provisional application 61/176618 is not valid. The priority date actually becomes May 22, 2009, via a later filing of another provisional application of 61/180,617.The prior art Farrell’s publication date of May 15, 2008 then becomes an earlier than one year for the instant application. Hence examiner respectfully argues that all Farrell and other prior art have earlier than one year effective filing date, for the present application. Some of them are commonly owned by the Procter & Gamble Company.
The provisional filing 61/176,618 discloses position recognition of designated feature to distinguish between the first and second user face/body. But it does not explicitly display a comparison of oral care habits between first and second user, as now required by the claims. 
The evidence of support from Farrell is as a valid prior art, not contested herein by applicant. Applicant’s argument of § 102(b)(1)(A) exception and/or the 35 USC § 102(b)(2)(C) exception (MPEP 717.02) is  therefore moot.
In view of the above, the examiner is maintaining the 35 USC §103 rejection since the references could be made available prior art under 35 USC § 102(a)(1) or 102(a)(2). 

The system in prior art Farrell, on gathers historical data from oral care habits related to tooth brushing pattern and presents an analytical feedback so to provide an improvement of the current brushing routine (¶ 0027monitors personal care brush usage history over a period of time; ¶ 0029 display of performed regimen i.e. routine of the user performing more than one regimen; ¶ 0038 analysis of user all brushing habits;. The reference Farrell clearly indicating an improvement in brushing pattern based upon input from a former performance of plurality of routines as monitored by timer and processing unit [Para 0047, 0048]. 
Applicant representative assertion for Farrell not disclosing a display not configured to monitor individual oral care habits of more than one user and that the display not providing information with regard to a comparison between the first user and the second user is respectfully traversed. Ferrell in paragraph 0037 defines multiple different users without one to one comparison between first and second user. Morita et al. however filled the gap by illustrating a comparison between different users for various tooth brushing methods, Hence the analysis to require a comparison between a first user 
A claim amendments incorporating features from plurality of timers, mirror and light sources as in Fig. 8,9 and 10 affecting the brushing routine supported by specification have elements overcoming prior art rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        January 16, 2021

/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715